Judgment and order reversed on the law and facts, with costs, and complaint dismissed, with costs, upon the ground that the finding of defendant’s negligence was contrary to and against the weight of the evidence, the defect in the sidewalk over which plaintiff stumbled being so insignificant that an ordinarily prudent person would not have anticipated danger therefrom; and on the further ground that the finding that there was a difference in levels of more than one and one-half inches is against the weight of the evidence. All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.